DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 21 September 2021 and 11 August 2022 filed after the mailing date of the patent application on 21 September 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 21 September 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 21 and 30 are objected to because of the following informalities:  Said claims recite “the first and second sets of signals”.  Here, Applicant is referring to a first set of signals and a second set of signals that does not comport with antecedent basis.  In order to improve claim clarity, Examiner respectfully suggests amending “the first and second set of signals” to “the first set of signals and the second set of signals”.  Appropriate correction is required.
Claims 21 and 30 are objected to because of the following informalities:  Said claims recite “the placement” in the fourth limitation of each claim.  Here, the recitation, “the placement”, does not appear to comport with antecedent basis.  Examiner respectfully suggests amending “the placement” to “a placement”.  Appropriate correction is required.
Claims 21-22 and 30-31 are objected to because of the following informalities:  Said claims recite “the destination address field” which does not comport with antecedent basis.  In order to improve claim clarity, Examiner respectfully suggests amending “the destination address field” to “a destination address field”.  Appropriate correction is required.
Claims 24 and 30 are objected to because of the following informalities:  Said claims recite “the unicast address” which does not comport with antecedent basis.  In order to improve claim clarity, Examiner respectfully suggests amending “the unicast address” to “a unicast address”.  Appropriate correction is required.
Claims 24 and 33 are objected to because of the following informalities:  Said claims recite “the functionality” which does not comport with antecedent basis.  In order to improve claim clarity, Examiner respectfully suggests amending “the functionality” to “a functionality”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21 and Claim 30, said claims recite “its unicast address” which renders the claims unclear because Examiner is unable to determine which device the unicast address refers to.  Given the overall limitation, Examiner respectfully suggests amending “its unicast address” to “a unicast address of the first provisioned node”; however, in the event that Examiner’s suggestion is not consistent with Applicant’s intent, Applicant should amend the prepositional phrase to refer to Applicant’s intended device.
Regarding Claims 22-29 and Claims 31-28, Claims 22-29 and Claims 31-28 are likewise rejected for depending upon rejected Claim 21 and rejected Claim 30 respectively.
Claims 27 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 27 and Claim 36, said claims recite “the node” which renders each claim unclear because Examiner is unable to determine whether “the node” refers to “a first provisioned node” or another node different from the “first provisioned node”.  Examiner is uncertain how to interpret the recitation.  For the purpose of examination, Examiner will interpret as any node previously recited before the recitation of “the node”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 30, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, 15, 19, and 20 of U.S. Patent No. 10382284. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 30, Claims 1, 11, and 12 of the ‘284 Patent discloses a system for commissioning nodes in a mesh network, the system comprising: a data-processing system configured to: 
(a) generate a first set of signals to configure a floor plan of a building and to define one or more spaces in relation to the floor plan, including a first space within the building (Claim 11 of the '284 Patent discloses generating, by the first device, a first group address that is based on (i) the first space and (ii) functions performed by the second set of nodes in performing the first scenario assigned to the first space), based on a first user input (Claim 11 of the '284 Patent discloses the first space is user defined in the database), 
(b) generate a second set of signals to configure one or more scenarios to be assigned to each of the one or more spaces, including a first scenario assigned to the first space (Claim 12 of the '284 Patent discloses generating, by the first device, a second group address that is based on (i) the first space and (ii) functions performed by the second set of nodes in performing the second scenario assigned to the first space), based on a second user input (Claim 12 of the '284 Patent discloses the second space is user defined in the database), 
(c) transmit, to a database, the first and second sets of signals (Claim 11 of the '284 Patent discloses transmitting, by the first device, the first group address to the second set of nodes as identified by their respective unicast addresses and Claim 12 of the '284 Patent discloses transmitting, by the first device, the second group address to the second set of nodes as identified by their respective unicast addresses), 
(d) retrieve configuration data from the database (Claim 1 of the '284 Patent discloses retrieving, by a data-processing system, configuration data from a database), wherein the configuration data represents (i) the placement of each device in a first set of placed devices in relation to the first space and (ii) the first scenario assigned to the first space (Claim 1 of the '284 Patent discloses the configuration data represents (i) the placement of each device in a non-empty first set of devices in relation to a first space within a building, wherein the first space is user defined in the database, (ii) a first scenario assigned to the first space), and 
(e) generate a first group address that is based on (i) the first space and (ii) predetermined functions to be performed by the first set of placed devices, when provisioned in the mesh network as a first set of provisioned nodes, in performing the first scenario assigned to the first space (Claim 11 of the '284 Patent discloses generating, by the first device, a first group address that is based on (i) the first space and (ii) functions performed by the second set of nodes in performing the first scenario assigned to the first space); and 
an installing device configured to: 
(a) map a first provisioned node in the first set of provisioned nodes to a first placed device in the first set of placed devices (Claim 11 of the '284 Patent discloses mapping, by the first device, each node in a subset of the first set of nodes to each respective node in a second set of nodes, wherein the second set of nodes corresponds to at least some of the plurality of devices whose placements are represented in the database), wherein the mapping is based, at least in part, on the installing device receiving a selection of the first provisioned node as matching a device within the first space (Claim 11 of the '284 Patent discloses the second set of nodes corresponds to at least some of the plurality of devices whose placements are represented in the database), and 
(b) transmit the first group address to the first provisioned node as identified by its unicast address (Claim 11 of the '284 Patent discloses transmitting, by the first device, the first group address to the second set of nodes as identified by their respective unicast addresses), wherein the first group address is transmitted such that the first provisioned node is configured to be responsive, in accordance with the predetermined functions, to one or more subsequently-received messages containing the first group address in the destination address field of the one or more subsequently-received messages (Claim 11 of the '284 Patent discloses the first group address is transmitted such that each subscribing node in the second set of nodes is configured to be responsive to one or more received messages containing the first group address in the destination address field of the one or more received messages).
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 30.
Regarding Claim 32, Claims 1, 11, and 12 of the ‘284 Patent discloses the system of claim 30.
Claim 15 of the ‘284 Patent discloses the first scenario comprises an occupancy-related function, and wherein the first group address is based on the first scenario comprising the occupancy-related function (Claim 15 of the '284 Patent discloses the first scenario comprises an occupancy-related function, and wherein the first group address is based on the first scenario comprising the occupancy-related function).
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 32.

Allowable Subject Matter
Claims 22, 24-29, 31, and 33-38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474